Case 1:18-cv-05170-AMD-RLM Document 32 Filed 07/15/19 Page 1 of 2 PageID #: 86




                               HANG & ASSOCIATES, PLLC
                                    ATTORNEYS AT LAW
                               136-20 38th Avenue, Suite 10G
                                 Flushing, New York 11354

                                        July 15, 2019

Ge Qu, Esq.
Tel : (718) 353-8588
Fax: (718) 353-6288
Email: rqu@hanglaw.com

VIA ECF
Hon. Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    Luk et al v. ABNS NY INC. et al
                     1:18-cv-05170-AMD-RLM
                     Second Letter Motion for Adjournment of Arbitration Hearing


Dear Judge Mann,
        This office represents Plaintiffs Carole Luk and Ying Ying Dai ("Plaintiffs") in the
above matter. I write to request an adjournment of the arbitration hearing currently
scheduled for July 15, 2019 to August 15, 2019.
        The parties have previously stipulated to Michelle Riley as arbitrator in this matter.
On June 4, 2019, the Court set the arbitration hearing for July 16, 2019. On June 5, 2019, Ms.
Riley informed the counsel for both parties that she was unavailable for the date scheduled
and proposed alternative dates. The undersigned suggested that all parties agree to an
alternative date before informing the court and Ms. Riley agreed. Nonetheless, no follow-up
communications occurred until today when all parties indicated that August 15, 2019 as a
viable date for the first arbitration hearing. In light of the above, the undersigned
respectfully request that the Court grant the instant application.
        We appreciate the Court's time and continued attention in this matter.

                                    Respectfully Submitted,
                                    Hang & Associates, PLLC
                                    By:__s/ Ge Qu____________
Case 1:18-cv-05170-AMD-RLM Document 32 Filed 07/15/19 Page 2 of 2 PageID #: 87



                                      Ge Qu, Esq.
                                      Attorneys for Plaintiffs


cc: All counsel of record (via ECF)
